Citation Nr: 1542357	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-13 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left hip disability.  

3.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1970 to December 1971, with additional service in the U.S. Army Reserve.  He served in the Republic of Vietnam (RVN) from September 1970 to September 1971.  His awards and decorations include the Army Commendation Medal.  His military occupational specialties (MOSs) include cannoneer.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 Rating Decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Said Rating Decision also denied the Veteran's claim for service connection for right-ear hearing loss.  However, the Veteran did not initiate an appeal of that determination.  

The Veteran presented testimony during an August 2014 Decision Review Officer (DRO) hearing at the RO and before the undersigned during an April 2015 Travel Board hearing.  Transcripts of both hearings have been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDING OF FACT

There is no competent medical evidence of a current diagnosis of a low back disability, a left hip disability, or a bilateral knee disability.

CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2015).

2.  A left hip disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2015).

3.  A bilateral knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  

The Veteran's claims were filed as fully developed claims (FDC).  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim, other than service treatment records (STRs) and treatment records from VA Medical Centers (VAMCs), which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ, received July 2013.  

The FDC form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

VA has also met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's STRs and post-service treatment records.  Neither the Veteran nor his representative has provided any argument or factual basis to conclude that any service treatment or post-service treatment records are missing or, more pertinently, that any potentially-missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

The Veteran has not been provided VA examinations with respect to his claimed disabilities.  However, VA need not provide an examination with respect to these claims.  Under McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no evidence that the Veteran has current disabilities.  Nor is there evidence linking any claimed current disability to active service.  Thus remand for VA examinations is not necessary.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Della Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Pertinent Evidence

The Veteran's STRs, to include his August 1969 pre-induction and December 1971 separation examinations, are silent as to complaints and diagnoses of, or treatment for, either low back, left hip, or knee disabilities.  His spine, upper extremities, and lower extremities were clinically evaluated as "normal" during both the 1969 and 1971 examinations.  

In his claim for VA disability compensation filed in July 2013, the Veteran claimed low back, left hip, and bilateral knee disabilities due to the "physical duties of being in combat" in Vietnam from 1970 to 1971.  In his VA Form 9 received in January 2014, the Veteran stated that he experienced pain due to his left hip condition and also experienced pain and "locking" of his knees upon standing.

VA treatment records dated from February 2014 to March 2014 indicate physical therapy for left hip pain.

During his August 2014 DRO hearing, the Veteran testified that he was assigned to a field artillery unit and that (for a little over 1 year) he and a comrade would lift a 209-pound shell, carry it  to an 8-inch self-propelled Howitzer gun, and lift it overhead and load the projectile into the barrel.  The Veteran then testified that he had been working as an upholsterer for the past 30 years but had since retired.  He also testified that, post-service, he received treatment from private practitioners for his hip and knees, but that all except one had retired.  With regard to VA treatment, the Veteran testified the sole treatment was for "therapy with my hip two months and it didn't do any good."  

VA treatment records dated from March 2014 to November 2014 indicated complaints of pain in the left hip/buttock and an April 2014 diagnosis of left hip pain.  X-ray of the left hip joint taken during July 2014 orthopedic consultation "look[ed] perfect."  The examiner questioned whether the Veteran "does not have some type of vascular claudication type problem."  

During his April 2015 VA Travel Board hearing, the Veteran reiterated his prior testimony concerning loading 200-pound plus shells into an artillery gun.  He testified that his back began to bother him 5 years previously, then his knees were affected.  The Veteran testified he had to watch what he lifted while working as an  upholsterer.  He testified that his left hip, low back, and knees "all started going south" at the same time, which caused him to seek VA treatment.  He reported that his hip was better, but that VA "ha[s]n't really looked at my back or my knees."  He testified that although he was retired, he still did some upholstering work.  The Veteran testified that VA had all of his records, that he didn't have a diagnosis for his knees or back, and did not have X-rays of either his knees or his back.  The Veteran concluded by testifying that a VA physician told him he had "a good reason to be sore."  

Additional VA treatment records dated from January 2014 to July 2015 are replete with complaints and diagnoses of left hip pain, as well as complaints of hip pain originating in the back.  While a February 2014 physical therapy consultation included an assessment of "Suspect some degenerative changes around the left hip" X-ray of the left hip in January 2014 was within normal limits.  

III. Analysis

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown to be present.  38 U.S.C.A. § 1110.  The U.S. Court of Appeals of Veterans Claims (Court) has interpreted the requirement of current disability thusly:   Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In addition to evidence of a disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.3d 1328 (1997).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110  38 C.F.R. § 3.303.  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In relevant part, 38 U.S.C.A. § 1154(a)  requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

In the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  

Because, as noted, the Veteran testimony is consistent with his MOS of cannoneer and suggestive of duties during combat service, the Board concludes that he is entitled to the combat presumption.  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran.  Rather, it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Here, while the Veteran may sincerely believe that he has low back, left hip, and bilateral knee disabilities (and that they are related to service), as a layperson he is not competent to identify and diagnose such conditions.  The claimed conditions require medical expertise and testing for identification and diagnosis; they are not observable by lay persons.  None of the competent and credible evidence shows that the Veteran was diagnosed with a low back, left hip, or bilateral knee disability prior to or during service.  Indeed, he testified during his April 2015 Travel Board hearing that he had not been diagnosed with a low back or bilateral knee disability.  Furthermore, the Veteran has yet to identify evidence that would tend to show he has current disabilities and has not identified current disabilities that are chronic in nature that can be attributed to service.  

While the Veteran is competent to describe experiencing pain in his back, left hip, and knees (and has been diagnosed with left hip pain), mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Simply stated, the Veteran's opinion that he has low back, left hip, and knee conditions is outweighed by the lack of supporting facts and evidence.  In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321; Romanowsky, 26 Vet. App. at 293.  As the Board finds that the requirement of a current disability has not been met, the Board need not address the other elements of service connection.  See, e.g., Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently-existing disability resulting from service in order to merit an award of compensation) (citing Degmetich, 104 F.3d at 1332).  Therefore, the preponderance of the evidence is against the Veteran's claims for low back, left hip, and bilateral knee disabilities, and because the benefit-of-the-doubt is not for application, the claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364-66 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.  








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disability is denied.

Service connection for a left hip disability is denied.

Service connection for a bilateral knee disability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


